Case 7:20-cv-01808-VB Document 23 Filed 11/02/20 Page 1of1

UNITED STATES DISTRICT COURT
~ SOUTHERN DISTRICT OF NEW YORK

 

 

 

“x ty { 5 i
FRANK GIZZI, : i bo . ‘
, Plaintiff, ORDER OF pisissax.|1/2. | DM:
LITHIA MOTORS, 20 CV 1808 (VB)
Defendant. :
nee _ _

 

The Court has been advised that the parties have settled this case. Accordingly, it is
hereby ORDERED that this action is dismissed without costs, and without prejudice to the right
to restore the action to the Court’s calendar, provided the application to restore the action is
made by no later than December 2, 2020. To be clear, any application to restore the action must
be filed by December 2, 2020, and any application to restore the action filed thereafter may be
denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: November 2, 2020

White Plains, NY
SO ORDERED:

VU

Vincent L. Briccetti
United States District Judge

 
